On consideration of the Petition for Writ of Habeas Corpus filed in the above-entitled action, it appearing that the issue on which said Petition is predicated was raised at the trial and adequately preserved for consideration at each stage of appellate review required or permitted by the Uniform Code of Military Justice, and that there are presented no such extraordinary circumstances as will warrant intervention of the Court prior to the conclusion of the proceedings now pending before the United States Army Court of Military Re-' view, it is, by the Court, this 8th day of November 1971,
ORDERED:
That said Petition be, and the same is, hereby dismissed. 28 USC § 1651 (a); Henderson v Wondolowski, Miscellaneous Docket No. 71-32, August 20, 1971, 21 USCMA 655.